By the Court. Daly, J.
The guaranty is not within the statute. It is not a promise to answer for the debt, default, or miscarriage of another person, but an independent undertaking on the part of the defendant, guaranteeing that if the plaintiff’s salary at the terms agreed upon shall not amount to the rate of fifteen dollars per week, the defendant will, at the expiration of each month, make it up to that amount, the plaintiff paying back to him the surplus if at the end of the year the salary should be found upon an average to amount to fifteen dollars per week, and the consideration for it, the entering into the agreement by the plaintiff, sufficiently appears in the evidence.
Hatch testified, upon the trial, that Jones was a silent partner of the firm, the notice, therefore, modifying the terms of the agreement, was his act, the act of one partner in a matter relating to the partnership being the act of the whole. ■ The judgment must be affirmed.
Judgment affirmed.